ICJ_131_ConstructionWallOPT_UNGA_NA_2004-07-09_ADV_01_NA_06_FR.txt. 246

OPINION INDIVIDUELLE DE M. LE JUGE ELARABY
[Traduction]

Nature et portée de la responsabilité de l'Organisation des Nations Unies —
Statut juridique international du territoire palestinien occupé — Rappel histo-
rique — Droit relatif à l'occupation belligérante, y compris la situation actuelle
d'occupation prolongée, le principe de la nécessité militaire, les violations du
droit international humanitaire et le droit erga omnes à l'autodétermination du
peuple palestinien.

Je voudrais indiquer d’emblée que je souscris entiérement et sans
réserve aux constatations et conclusions de la Cour. J’ai cependant jugé
nécessaire d’y joindre, comme m'y autorise l’article 57 du Statut, la pré-
sente opinion individuelle afin d’expliciter certains des aspects historiques
et juridiques abordés dans l’avis consultatif.

Je dois, non sans une vive réticence, revenir tout d’abord sur le para-
graphe 8 de l’avis consultatif. J'estime, comme le juge Lachs dans son
opinion individuelle jointe à l’arrêt rendu en l'affaire des Activités mili-
taires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c.
Etats-Unis d'Amérique), qu'«[u]n juge — est-il besoin de le souligner ? -—
se doit d’être impartial, objectif, neutre, désintéressé et sans parti pris»
(CEJ. Recueil 1986, p. 158). Tout au long de l'élaboration du présent
avis consultatif, j'ai veillé à me laisser guider par cette sage maxime dont
la portée dépasse la déclaration solennelle que prononce chaque juge
conformément à l’article 20 du Statut de la Cour internationale de Jus-
tice.

Dans la présente opinion individuelle, j’aborderai trois questions inti-
mement liées:

1) la nature et la portée de la responsabilité de l’Organisation des
Nations Unies;
ii) le statut juridique international du territoire palestinien occupé;
ii) le droit relatif a l’occupation belligérante.

I. NATURE ET PORTÉE DE LA RESPONSABILITE DE L'ORGANISATION DES
NATIONS UNIES

1. Le premier aspect qu’il convient, à mon sens, de préciser est celui de
la nature et de la portée, particulièrement étendue, de la responsabilité
historique et juridique qui est celle de l'Organisation des Nations Unies à
légard de la Palestine. La Cour s'est d’ailleurs référée à cette responsa-
bilité spéciale lorsqu'elle a déclaré que:

«La responsabilité de l'Organisation [des Nations Unies] à cet

114
ÉDIFICATION D'UN MUR (OP. IND. ELARABY) 247

égard trouve également son origine dans le mandat et dans la résolu-
tion relative au plan de partage de la Palestine ... cette responsabilité
s’est concrétisée par l'adoption de nombreuses résolutions du Conseil
de sécurité et de l’Assemblée générale, ainsi que par la création de
plusieurs organes subsidiaires spécifiquement établis pour œuvrer à
la réalisation des droits inaliénables du peuple palestinien.» (Avis
consultatif, par. 49.)

Il y a lieu, selon moi, de souligner que cette responsabilité spéciale est
assumée depuis cinq décennies sans que la question de la primauté du
droit ait reçu l’attention voulue. Si la question de la Palestine domine les
travaux de l'Organisation des Nations Unies depuis sa création, aucun
organe de celle-ci n’a jamais demandé à la Cour internationale de Justice
de clarifier les aspects juridiques complexes de questions dont il était
chargé de s'occuper. Des décisions lourdes de conséquences ont été prises
pour des raisons d'opportunité politique, sans que suffisamment d’atten-
tion ait été accordée aux exigences d'ordre juridique. Par ailleurs, lorsque
des décisions ont été prises, la volonté de les mettre en application s’est
vite dissipée. Les organes compétents des Nations Unies, dont l’Assem-
blée générale et le Conseil de sécurité, ont adopté quantité de résolutions,
qui demeurent entièrement ou partiellement inappliquées. La responsabi-
lité spéciale de l'Organisation trouve son origine dans la résolution 181 (ID
de l'Assemblée générale en date du 29 novembre 1947 (ci-après dénom-
mée la «résolution relative au plan de partage »).

A de nombreuses reprises, les organes subsidiaires compétents de
l'Organisation examinèrent des propositions visant à rechercher un avis
consultatif avant l’adoption de la résolution relative au plan de partage,
mais aucune requête ne fut jamais adoptée. Ce fait confère à lui seul une
importance considérable à la requête pour avis consultatif qui figure dans
la résolution ES-10/14 (A/ES-10/L.16), adoptée par l’Assemblée générale
le 8 décembre 2003, lors de la vingt-troisième séance tenue dans le cadre
de la dixième session extraordinaire d'urgence. La requête constitue véri-
tablement un événement marquant dans l'examen de la question de la
Palestine par l'Organisation des Nations Unies. Il convient de rappeler,
ne serait-ce que brièvement, quelques-unes des tentatives précédentes
visant à solliciter l'avis de la Cour internationale de Justice.

Dans son rapport adressé en 1947 à la commission spéciale pour la
Palestine, la sous-commission 2 soulignait la nécessité de clarifier les ques-
tions d’ordre juridique. Elle déclarait ainsi, au paragraphe 38 du rapport:

«La sous-commission a déjà examiné en détail les questions juri-
diques soulevées par les délégations de la Syrie et de l'Egypte, et elle
a consigné ses opinions motivées. Toutefois, il n’est pas douteux
qu'il serait plus avantageux et plus satisfaisant à tous égards d’obte-
nir du plus haut tribunal international un avis consultatif sur ces
questions d’ordre juridique et constitutionnel, qui sont difficiles et
complexes.» (Doc. A/AC.14/32 et Add.1, 11 novembre 1947, par. 38.)

115
ÉDIFICATION D'UN MUR (OP. IND. ELARABY) 248

Les «questions d’ordre juridique et constitutionnel ... complexes»
consistaient essentiellement a déterminer:

«si l'Assemblée générale est qualifiée pour recommander l’une ou
l'autre des deux solutions proposées par la majorité ou par la mino-
rité de la commission spéciale, et si un Membre ou un groupe de
Membres de l'Organisation des Nations Unies a le droit de mettre à
effet l’une ou l’autre des solutions proposées sans le consentement
du peuple de Palestine» (doc. A/AC.14/32 et Add.1, 11 novembre
1947, par. 37).

Plusieurs propositions de ce type furent examinées. Aucune ne fut
adoptée. Quelque deux semaines avant le vote sur la résolution relative
au plan de partage, la sous-commission reconnaissait dans son rapport
que:

«Un refus de présenter cette question à la Cour internationale de
Justice en vue d’obtenir un avis équivaudrait à avouer que l’Assem-
blée générale est déterminée à faire des recommandations dans
un certain sens, non point parce que ces recommandations sont
conformes aux principes de la justice et de l’équité internatio-
nales, mais parce que la majorité des délégués désire régler le pro-
blème d’une certaine façon, sans tenir compte du fond du problème
ou des obligations juridiques qui peuvent exister pour les parties.
Une telle attitude n’aura point pour effet de rehausser le prestige
de l'Organisation des Nations Unies...» (/bid., par. 40.)

Les arguments, solides et précis, qui militaient en faveur d’une clarifi-
cation de toutes les questions juridiques ne furent pas entendus. L’on
s’empressa de passer au vote, sans procéder à la clarification voulue.
Dans ce contexte, il convient de rappeler que la résolution relative au
plan de partage approuvait pleinement le renvoi de «[tJout différend por-
tant sur l’application ou l'interprétation» ! de ses dispositions à la Cour
internationale de Justice, renvoi devant se faire «à la requête de l’une ou
l’autre partie»?. Nul besoin de préciser que cette voie n’a pas non plus été
suivie.

Avec la requête pour avis consultatif figurant dans la résolution 10/14
de l’Assemblée générale, c’est donc la première fois qu’un organe des
Nations Unies consulte la Cour internationale de Justice sur un aspect de
la question palestinienne. L’avis consultatif revêt une grande importance
en tant qu’événement historique, ce qui ajoutera certainement à sa valeur
juridique.

I N° 181 (ID), résolution adoptée sur la base du rapport de la Commission spéciale des
Nations Unies pour la Palestine (29 novembre 1947), chap. 4, par. 2.
2 Thid.

116
ÉDIFICATION D'UN MUR (OP. IND, ELARABY) 249

IL. STATUT JURIDIQUE INTERNATIONAL DU TERRITOIRE
PALESTINIEN OCCUPÉ

2.1. Le statut juridique international du territoire palestinien (avis
consultatif, par. 70 et 71) appelle, à mon sens, un traitement plus appro-
fondi. La question posée par l’Assemblée générale mérite un rappel his-
torique, car celui-ci contribuera, d’une part, à mieux appréhender le sta-
tut juridique du territoire palestinien et, d’autre part, à souligner la
responsabilité spéciale qui continue d’incomber à l’Assemblée générale.
Ces considérations peuvent paraître théoriques et sans rapport avec les
événements actuels. Le présent est cependant la résultante des faits passés
et l’on ne peut raisonnablement et objectivement envisager l’avenir sans
bien connaître le passé. Cela vaut d’autant plus lorsque, à plus d’une
occasion, les principes du droit ont été systématiquement méconnus.

Le point de départ, ou, en jargon juridique, la date critique, est cons-
titué par le mandat que la Société des Nations avait confié à la Grande-
Bretagne. Conformément à ce que disposait le préambule du mandat sur
la Palestine, le Royaume-Uni «entrepri[t] de l'exercer au nom de la
Société des Nations »*. Il convient d'examiner le mandat à la lumière du
Pacte de la Société des Nations. L’une des responsabilités premières de la
puissance mandataire consistait à aider les peuples du territoire concerné
à parvenir à la pleine autonomie et à l’indépendance le plus tôt possible.
Le paragraphe 1 de l’article 22 du Pacte stipulait que «[l]e bien-être et le
développement de ces peuples forment une mission sacrée de civilisa-
tion». La seule limitation posée par le Pacte à la souveraineté et à l’indé-
pendance pleine et entière du peuple palestinien était la tutelle temporaire
confiée à la puissance mandataire. La Palestine était classée parmi les ter-
ritoires sous mandat de la catégorie À, en vertu du paragraphe 4 de l’ar-
ticle 22 du Pacte, qui disposait que:

«Certaines communautés qui appartenaient autrefois à l'empire
ottoman ont atteint un degré de développement tel que leur existence
comme nations indépendantes peut être reconnue provisoirement, à
la condition que les conseils et l’aide d’un mandataire guident leur
administration jusqu’au moment où elles seront capables de se
conduire seules. »

Dans l'esprit de tous, il allait de soi que, à compter du jour où les
conseils et l’aide du mandataire n’auraient plus de raison d’être, mettant
ainsi fin à la période du mandat, la Palestine deviendrait indépendante,
puisque son indépendance provisoire en tant que nation avait déjà été
juridiquement reconnue par le Pacte. En outre, le Pacte établissait une
distinction nette entre les territoires qui avaient appartenu à l’empire
ottoman et les autres territoires. S'agissant de ces derniers, la responsa-
bilité incombait à la puissance mandataire d'assurer l'administration inté-

3 Préambule, CMD n° 1785 (1923), reproduit dans le rapport de la Commission spéciale
des Nations Unies pour la Palestine.

117
ÉDIFICATION D'UN MUR (OP. IND. ELARABY) 250

grale du territoire, et non seulement de fournir conseils et assistance en
matière administrative*. Ces arrangements distincts peuvent être inter-
prétés comme une reconnaissance supplémentaire, par le Pacte, du statut
spécifique des anciens territoires ottomans dont faisait partie la Palestine.

De fait, le rapport soumis en 1947 à la commission spéciale pour la
Palestine par la sous-commission 2 décrivait plus clairement le statut de
la Palestine. Le rapport concluait:

«le peuple de Palestine est mir pour l'autonomie et ... tout le monde
admet qu'il y a lieu de lui accorder l’indépendance dans le plus bref
délai possible. Il découle également de ce qui a été dit ci-dessus que
l’Assemblée générale n’a pas compétence pour recommander une
solution autre que la reconnaissance de lindépendance de la Pales-
tine.» (A/AC.14/32, et Add.1, 11 novembre 1947, par. 18.)

La sous-commission déclarait également:

«On se rappellera que le but de la création des mandats de la caté-
gorie À, comme celui de la Palestine, était, aux termes de l’article 22
du Pacte, de constituer un régime temporaire de tutelle exercé par la
puissance mandataire, dont l’une des responsabilités fondamentales
était d’aider les peuples des territoires sous mandat à accéder aussi
rapidement que possible à l'autonomie complète et à l'indépendance.
On s’accorde généralement à reconnaître que la Palestine en est par-
venue à ce stade, et non seulement la commission spéciale des Nations
Unies pour la Palestine mais encore la puissance mandataire elle-
même reconnaissent que le mandat doit prendre fin et qu'il convient
de reconnaître l’indépendance de la Palestine.» (/bid., par. 15.)

2.2. La Cour a examiné la nature juridique des territoires sous man-
dat, une première fois en 1950 (Statut international du Sud-Ouest afri-
cain, avis consultatif), et une deuxième fois en 1971 {Conséquences juri-
diques pour les Etats de la présence continue de l'Afrique du Sud en
Namibie {Sud-Ouest africain) nonobstant la résolution 276 (1970) du
Conseil de sécurité, avis consultatif), énonçant à la fois les principes phi-
losophiques qui devaient présider à la définition du statut juridique de
territoires anciennement placés sous mandat et les paramètres juridiques
à mettre en œuvre pour ce faire. Dans ses dicta, la Cour a mis l’accent sur
la responsabilité de la communauté internationale. Il importe de noter
que, décrivant le système des mandats, la Cour devait déclarer ce qui suit:

«deux principes furent considérés comme étant d’importance pri-
mordiale: celui de la non-annexion et celui qui proclamait que le
bien-être et le développement de ces peuples formaient «une mission
sacrée de civilisation» (C.LJ. Recueil 1950, p. 131; les italiques
sont de moi).

4 Article 22 du Pacte de la Société des Nations.

118
ÉDIFICATION D'UN MUR (OP. IND. ELARABY) 251

Ces deux principes fondamentaux énoncés par la Cour en 1950 s’ap-
pliquent à tous les territoires anciennement sous mandat qui n’ont pas
encore accédé à l'indépendance. lis demeurent valables aujourd’hui pour
le territoire palestinien occupé. Ce territoire ne saurait être annexé par la
force et l'avenir du peuple palestinien, en tant qu’il relève d’une «mission
sacrée de civilisation», ressortit directement de la responsabilité et des
compétences de l'Organisation des Nations Unies.

2.3. Tl ne faut pas oublier que la résolution 181 (II) de l’Assemblée
générale en date du 29 novembre 1947, qui procédait au partage du ter-
ritoire palestinien sous mandat, prévoyait notamment que:

i) le mandat prendrait fin au plus tard le 1°" août 1948:
ii) deux Etats indépendants seraient créés, l’un arabe, l’autre juif;

ili) la période transitoire entre l’adoption de la résolution relative au
plan de partage de la Palestine et «l'établissement de l’indépendance
des Etats juif et arabe ser[ait] une période de transition».

Le 14 mai 1948, l'indépendance de l’Etat juif était proclamée. La dé-
claration israélienne invoquait «les droits naturels et historiques
[d’Israél]» et s’appuyait sur la résolution de l’Assemblée générale des
Nations Unies. L'indépendance de l'Etat arabe de Palestine ne s’est pas
encore concrétisée.

Décider de prévoir une «période de transition» en attendant la créa-
tion des deux Etats relève bien de la compétence de l’Assemblée générale,
et cette décision aurait dû s’imposer à tous les Etats Membres en tant que
mesure ayant force obligatoire et comportant des conséquences juri-
diques*®. Cette conclusion est confortée par la jurisprudence de la Cour.

Dans laffaire de la Namibie, la Cour estima que, l’Assemblée générale
ayant prononcé la fin du mandat,

««lAfrique du Sud n’a[vait] aucun autre droit d’administrer le Ter-
ritoire». Elle n’af[vait] pas ainsi tranché des faits mais décrit une
situation juridique. II serait en effet inexact de supposer que, parce
qu’elle possède en principe le pouvoir de faire des recommandations,
l'Assemblée générale est empêchée d’adopter, dans des cas détermi-
nés relevant de sa compétence, des résolutions ayant le caractère de
décisions ou procédant d’une intention d'exécution. » (Conséquences
juridiques pour les Etats de la présence continue de l'Afrique du Sud
en Namibie { Sud-Ouest africain) nonobstant la résolution 276 (1970)
du Conseil de sécurité, avis consultatif, CI.J. Recueil 1971, p. 50,
par. 105.)

5 Laws of the State of Israel, vol. I, p. 3.

6 Le juge Weeramantry, dans son opinion dissidente concernant l’affaire du Timor
oriental, a en outre estimé qu’«une résolution contenant une décision relevant effective-
ment de son domaine de compétence peut très bien produire des effets juridiques» (Timor
oriental { Portugal c. Australie), CLS. Recueil 1995, p. 186: les italiques sont de moi).

119
ÉDIFICATION D'UN MUR (OP. IND. ELARABY) 252

La Cour avait déjà eu l’occasion de conclure, dans la procédure concer-
nant Certaines dépenses des Nations Unies, que les décisions de l’Assem-
blée générale sur les «questions importantes» visées à l’article 18
«[avaient] une valeur et un effet de caractère impératif» (Certaines dé-
penses des Nations Unies (article 17, paragraphe 2, de la Charte),
avis consultatif, C.J. Recueil 1962, p. 163).

La force et l'effet juridiques d’une résolution adoptée par l’Assemblée
générale dans des «cas ... relevant de sa compétence» sont donc bien éta-
blis dans la jurisprudence de la Cour. Sur cette base, deux conclusions
apparaissent inévitables :

a) lOrganisation des Nations Unies se trouve dans l’obligation d’œuvrer
à la création d’un Etat palestinien indépendant, ce qui suppose que la
responsabilité juridique spéciale de l’Assemblée générale doit subsis-
ter jusqu’à la réalisation de cet objectif;

b) la période de transition évoquée dans la résolution relative au plan de
partage établit un lien juridique avec le mandat. Le principe d’une
période de transition qui verrait la transmission des responsabilités liées
au mandat à la période actuelle n’est pas une fiction juridique mais une
réalité politique ; 1l est conforté par les dicta de la Cour, qui font notam-
ment du bien-être et du développement des territoires anciennement
sous mandat une «mission sacrée de civilisation» et affirment le prin-
cipe de la non-annexion. La longue série de résolutions adoptées par
l'Assemblée générale et le Conseil de sécurité sur divers aspects de la
question de Palestine démontrent avec force que la notion d’une période
de transition est généralement acceptée, fût-ce tacitement.

24. Le statut juridique des territoires palestiniens occupés ne peut être
apprécié à sa juste valeur sans un examen de l'engagement contractuel
d'Israël à en respecter l'intégrité et à se retirer des territoires occupés. Les
injonctions relatives au retrait et à l’intégrité territoriale se fondent sur la
résolution 242 (1967) du Conseil de sécurité, universellement considérée
comme la pierre angulaire d’un règlement juste, viable et complet. La
résolution 242 (1967) est un texte à caractère multidimensionnel, qui
porte sur divers volets du conflit arabo-israélien. Je m’en tiendrai à sa
dimension territoriale: la résolution consacre deux principes fondamen-
taux qui définissent les limites et le statut des territoires occupés en 1967
et réaffirme que l’occupation de ces derniers doit prendre fin. Elle sou-
ligne l’inadmissibilité de acquisition de territoires par la guerre, interdi-
sant par conséquent l’annexion des territoires occupés lors de la conquête
de 1967, et demande le retrait des forces armées israéliennes des terri-
toires occupés lors du conflit. Dans sa résolution 338 (1973) adoptée
le 22 octobre 1973, le Conseil de sécurité a réaffirmé la nécessité d’appli-
quer la résolution 242 (1967) «dans toutes ses parties» (S/RES/338 du
22 octobre 1973, par. 2).

A la suite de l’adoption de la résolution 242 (1967), Israël a pris plu-
sieurs initiatives visant à mettre fin à son occupation militaire, tout en
réservant la question de l'intégrité territoriale de la Cisjordanie et de Gaza:

120
ÉDIFICATION D'UN MUR (OP. IND. ELARABY) 253

a) les accords de Camp David du 17 septembre 1978, dans lesquels
Israël est convenu que la base d’un règlement pacifique du conflit
avec ses voisins était l’application de la résolution 242 (1967) du
Conseil de sécurité, dans toutes ses parties;

b) Faccord d’Oslo, signé à Washington le 13 septembre 1993, qui est un
accord bilatéral entre Israël et la Palestine, dont l’article IV dispose
que «[lJes deux parties considèrent la Cisjordanie et la bande de Gaza
comme une unité territoriale unique, dont l'intégrité sera préservée au
cours de la période intérimaire»;

c} laccord intérimaire israélo-palestinien sur la rive occidentale et la
bande de Gaza, signé à Washington le 28 septembre 1995, qui réaf-
firme Pengagement à respecter l'intégrité et le statut du territoire
durant la période intérimaire. Son article XXXI (7) dispose en outre
qu'«falucune des deux parties n’entreprendfra] ni ne prendfra] de
mesure à même de modifier le statut de la Cisjordanie et de la bande
de Gaza avant que les négociations sur le statut permanent n’abou-
tissent ».

Israël s’est donc engagé à s’acquitter des obligations suivantes:

i) se retirer conformément à la résolution 242 (1967);
ii) respecter l'intégrité territoriale de la Cisjordanie et de la bande de
Gaza; et
i) s'abstenir de toute mesure susceptible de modifier le statut de la Cis-
jordanie et de la bande de Gaza.

De nature contractuelle, ces engagements lient juridiquement Israël.

2.5. Néanmoins, en dépit de l’interdiction générale d’annexer des ter-
ritoires occupés, des dicta de la Cour sur le statut juridique des territoires
anciennement sous mandat, et en violation flagrante d'engagements bila-
téraux juridiquement contraignants, le premier ministre d'Israël a, le
14 avril 2004, adressé au président des Etats-Unis d'Amérique une lettre
comportant en annexe un plan de désengagement devant étre interprété
comme traduisant officiellement lintention d’Israél d’annexer des terri-
toires palestiniens. Le plan de désengagement dispose notamment ce qui
suit:

«il est clair qu’en Cisjordanie certaines zones feront partie de l’Etat
d'Israël, à savoir notamment des villes et des villages, des zones et
installations de sécurité et d’autres lieux revétant un intérét particu-
lier pour Israël».

Par ses engagements sans équivoque à se retirer et à respecter l'intégrité
et le statut de la Cisjordanie et de la bande de Gaza, Israël s’est interdit
de violer ou de modifier le statut juridique international du territoire
palestinien. L’édification du mur, son tracé et le régime qui lui est associé
doivent être considérés à la lumière du plan de désengagement. On peut
raisonnablement supposer que l'édification du mur a été conçue dans le
but d’annexer des territoires, «des villes et des villages» palestiniens de la
Cisjordanie, qui «feront partie de l'Etat d'Israël». La lettre du premier

121
ÉDIFICATION D'UN MUR (OP. IND. ELARABY) 254

ministre d'Israël était datée du 14 avril 2004, soit plus de deux mois avant
le prononcé de l’avis consultatif.

S'agissant de la qualification du mur, la Cour est parvenue a la bonne
conclusion en estimant que

«la construction du mur et le régime qui lui est associé créent sur le
terrain un «fait accompli» qui pourrait fort bien devenir permanent,
auquel cas, et nonobstant la description officielle qu’Israél donne du
mur, la construction de celui-ci équivaudrait 4 une annexion de
facto» (avis consultatif, par. 121).

Cette conclusion devait selon moi figurer dans le dispositif, où la Cour
aurait dû affirmer que le territoire palestinien occupé ne peut être annexé.
Par ailleurs, il aurait été judicieux, à mon sens, d’évoquer les implications
de la lettre du premier ministre d’Israël et de ses annexes et de souligner
que ce dont elle entend faire part constitue une violation des obligations
d'Israël contraire au droit international.

IT. DROIT RELATIF À L'OCCUPATION BELLIGERANTE

La Cour a été priée par l’Assemblée générale de rendre d’urgence un
avis consultatif sur «les conséquences [en droit] de l'édification du mur
qu'Israël, puissance occupante, est en train de construire dans le territoire
palestinien occupé» (A/RES/ES-10/14-A/ES-10/L.16). La requéte porte
essentiellement sur la question du droit relatif à l’occupation belligérante.
Comme indiqué plus haut, je souscris au raisonnement et aux conclusions
énoncés dans l’avis consultatif. Je me sens toutefois dans l’obligation de
souligner et d’expliciter quelques points, à savoir:

a) l'occupation prolongée;

b) la portée et les limites du principe de la nécessité militaire;
c) les graves violations du droit international humanitaire; et
d) le droit à l’autodétermination.

3.1. L’interdiction du recours à la force, qui est énoncée au para-
graphe 4 de l’article 2 de la Charte des Nations Unies, est sans doute le
principe le plus important qui ait vu le jour au cours du XX® siècle.
Elle est universellement reconnue comme un principe de jus cogens,
à savoir une norme impérative qui ne souffre pas de dérogation. La
Cour rappelle, au paragraphe 87, la déclaration relative aux principes du
droit international touchant les relations amicales et la coopération
entre Etats (résolution 2625 (XXV)), qui donne une interprétation
admise par tous du paragraphe 4 de l’article 2 de la Charte, Dans cette
déclaration, l’Assemblée souligne que «[nJulle acquisition territoriale
obtenue par la menace ou l'emploi de la force ne sera reconnue
comme légale» (avis consultatif, par. 87). Le principe général selon
lequel un acte illicite ne peut créer de droits — ex injuria jus non
oritur — est un principe reconnu du droit international.

122
ÉDIFICATION D'UN MUR (OP. IND. ELARABY) 255

L’occupation israélienne dure depuis près de quatre décennies. Quelle
qu'en soit sa durée, une occupation provoque des problèmes humains,
juridiques et politiques sans nombre. En se penchant sur l'occupation bel-
ligérante prolongée, le droit international cherche à «parvenir à une solu-
tion provisoire dans l’attente de la fin du conflit»’. Personne ne sous-
estime les difficultés inhérentes à une situation d'occupation prolongée.
Même si une telle occupation, en mettant à l'épreuve les règles appli-
cables, tend à les affaiblir, le droit relatif à l’occupation doit être pleinement
respecté, quelle que soit la durée de l'occupation.

M. Christopher Greenwood en a fait une analyse juridique exacte, et je
partage son point de vue:

«Toutefois, rien n’indique que le droit international autorise une
puissance occupante à méconnaître les dispositions du règlement ou
de la convention pour la seule raison que l’occupation dure depuis
longtemps, notamment parce qu’aucun ensemble de dispositions ne
saurait réellement les remplacer et que rien ne laisse à penser que la
communauté internationale soit disposée à laisser carte blanche à
l'occupant.»

Tant les Israéliens que les Palestiniens sont soumis à d’indicibles souf-
frances. Tant les Israéliens que les Palestiniens ont le droit de vivre dans
la paix et la sécurité. La résolution 242 (1967) du Conseil de sécurité a
réaffirmé le «droit [de chaque Etat de la région à] vivre en paix à l’inté-
rieur de frontières sûres et reconnues à l’abri de menaces ou d’actes de
force» (S/RES/242 (1967), par. | i1)). Il s’agit là de droits sacrés et réci-
proques qui donnent naissance à des obligations juridiques tout aussi
sacrées. Le droit d’assurer sa sécurité et d’en jouir s'applique aussi bien
aux Palestiniens qu'aux Israéliens. Aucune partie ne peut vivre dans la
sécurité aux dépens de l’autre. Selon le même principe de droits et d’obli-
gations réciproques, les deux parties doivent se conformer scrupuleuse-
ment aux règles du droit international humanitaire assurant un respect
mutuel des droits, de la dignité et des biens des populations civiles. Les
deux parties sont, en droit, tenues d’évaluer leurs actes à l’aune du droit
international humanitaire qui garantit la protection de ces populations.

La Cour a très clairement déclaré, dans l'affaire relative à la Licéité de
la menace ou de l'emploi d'armes nucléaires, que

«Les principes cardinaux contenus dans les textes formant le tissu
du droit humanitaire sont les suivants. Le premier principe est des-
tiné à protéger la population civile et les biens de caractère civil, et
établit la distinction entre combattants et non-combattants; les Etats
ne doivent jamais prendre pour cible des civils, ni en conséquence

7 C. Greenwood, «The Administration of Occupied Territory in International Law»,
International Law and the Administration of Occupied Territories, E. Playfair (dir. publ.),
1992, p. 262-263.

8 Ibid.

123
ÉDIFICATION D'UN MUR (OP. IND. ELARABY) 256

utiliser des armes qui sont dans l'incapacité de distinguer entre cibles
civiles et cibles militaires. Selon le second principe, il ne faut pas cau-
ser des maux superflus aux combattants: il est donc interdit d’utiliser
des armes leur causant de tels maux ou aggravant inutilement leurs
souffrances: en application de ce second principe, les Etats n’ont pas
un choix illimité quant aux armes qu’ils emploient.» (Avis consulta-
tif, CLS. Recueil 1996 (I), par. 78.)

Le fait que occupation se heurte à une résistance armée ne peut servir
de prétexte au non-respect des droits fondamentaux de l’homme dans le
territoire occupé. L'histoire montre que l’occupation s’est toujours heur-
tée à une résistance armée. La violence engendre la violence. Actions et
réactions de l’occupant comme de l’occupé s'inscrivent toutes inélucta-
blement dans ce cercle vicieux.

Ce dilemme a été fort bien décrit par MM. Richard Falk et Burns Wes-
ton, selon qui:

«L’occupant est l’objet de menaces contre sa sécurité qui
découlent ... principalement, et tout particulièrement dans la période
la plus récente, de son incapacité marquée et constante a restreindre
le champ de son occupation et à mettre fin à celle-ci de manière a
restaurer les droits souverains des habitants. L’occupation israé-
lienne, de par les violations considérables des droits des Palestiniens
à laquelle elle a donné lieu, a elle-même agi comme un facteur
d’embrasement menaçant la sécurité de administration israélienne
du territoire, l’amenant à recourir à des pratiques de plus en plus
brutales en vue de rétablir la stabilité, pratiques qui attisent plus
encore la colère des Palestiniens. Dans les faits, l’illicéité du régime
d'occupation israélien a elle-même déclenché une spirale de résis-
tance et de répression, et, dans ces conditions, la morale et la raison
confèrent à la population un droit naturel de résistance. Ce droit de
résistance est un corollaire juridique implicite des droits juridiques
fondamentaux associés à la primauté de l'identité souveraine et à la
nécessité de garantir la protection des habitants. »°?

Je souscris entièrement à opinion exprimée par MM. Falk et Weston,
selon laquelle les violations, par les deux parties, des règles fondamen-
tales du droit humanitaire tiennent à «l’illicéité du régime d’occupation
israélien … elle-même». L’occupation, en tant que situation illégale et
temporaire, est l'élément central du problème. Le seul moyen viable de
mettre un terme aux graves violations du droit international humanitaire
consiste à en finir avec l’occupation.

A plusieurs reprises, le Conseil de sécurité a demandé à ce qu’il soit mis

9 Falk et Weston, «The Relevance of International Law to Israeli and Palestinian
Rights in the West Bank and Gaza», International Law and the Administration of Occu-
pied Territories, E. Playfair (dir. publ.), 1992, chap. 3, p. 146-147.

124
ÉDIFICATION D'UN MUR (OP. IND, ELARABY) 257

un terme à l'occupation. Le 30 juin 1980, il a réaffirmé «la nécessité impé-
rieuse de mettre fin à l’occupation prolongée des territoires arabes occu-
pés par Israël depuis 1967, y compris Jérusalem» (S/RES/476 (1980)).
Malgré cet appel ferme et sans équivoque, les Palestiniens continuent de
dépérir sous une occupation brutale et prolongée.

3.2. Au paragraphe 135, la Cour a rejeté l'argument selon lequel le
principe de la nécessité militaire pouvait être invoqué pour justifier la
construction du mur:

«... au vu du dossier, la Cour n’est pas convaincue que les destruc-
tions opérées contrairement à l'interdiction édictée à Particle 53 de la
quatrième convention de Genève aient été rendues absolument néces-
saires par des opérations militaires» (avis consultatif, par. 135.)

Je souscris entièrement à cette constatation. Les nécessités et les exi-
gences militaires pourraient éventuellement être invoquées pour justifier
l'édification du mur si Israël avait démontré qu'il ne voyait pas d’autre
solution pour préserver sa sécurité. Ainsi que la Cour le relève, Israël n’en
apporte pas la preuve. Il convient d'établir une distinction entre édifier un
mur pour assurer la sécurité d’Israël, comme celui-ci le prétend, et accep-
ter que le principe de la nécessité militaire puisse être invoqué pour jus-
tifier les destructions qui ont accompagné la construction de cet ouvrage.
S’il était applicable, le critère de la nécessité militaire concernerait le pre-
mier cas et non le second. Par leur ampleur, les pertes et les préjudices
causés aux populations civiles par l’édification du mur et le régime qui lui
est associé sont manifestement contraires au droit international humani-
taire. La destruction d’habitations et d’infrastructures, la confiscation de
terres, vergers et oliveraies qui ont accompagné l'édification du mur ne
peuvent se justifier sous aucun prétexte. Plus de cent mille civils non com-
battants ont perdu leur logement et se trouvent maintenant en situation
de détresse.

Il est établi que le droit relatif à occupation belligérante comporte des
dispositions qui laissent à la puissance occupante une marge de ma-
nœuvre limitée en matière de nécessités militaires et de sécurité. Comme
pour toute exception à une règle générale, cette marge de manœuvre doit
être interprétée strictement afin de veiller à ce qu’il soit tenu compte des
considérations humanitaires les plus élémentaires. Le 24 novembre
2003, le Secrétaire général a informé l’Assemblée générale qu’il recon-
naissait «le droit et le devoir qu’a Israël de protéger sa population contre
les attaques terroristes. Toutefois, ce devoir ne doit pas être rempli d’une
manière qui est contraire au droit international...» (A/ES-10/248, par. 30.)

La jurisprudence de la Cour en la matière est constante. Dans l’affaire
du Détroit de Corfou de 1948, la Cour s’est référée à ce qui constitue le
noyau et la structure des règles du droit humanitaire, à savoir «des consi-
dérations élémentaires d’humanité, plus absolues encore en temps de paix
qu'en temps de guerre» (Détroit de Corfou, fond, arrêt, 1949, C.LJ.
Recueil 1949, p. 22). Dans l'affaire relative à la Licéité de la menace ou de
l'emploi d'armes nucléaires, la Cour a estimé que

125
ÉDIFICATION D'UN MUR (OP. IND. ELARABY) 258

«[c]es règles fondamentales s'imposent ... à tous les Etats, qu'ils aient
ou non ratifié les instruments conventionnels qui les expriment,
parce qu'elles constituent des principes intransgressibles du droit
international coutumier » (Licéité de la menace ou de l'emploi d'armes
nucléaires, C.J. Recueil 1996 (1), p. 257, par. 79).

En définitive, je suis parvenu à la même conclusion que M. Michael
Schmitt, lorsqu'il écrit:

«La nécessité militaire repose sur un principe interdisant les actes
qui, d’un point de vue militaire, ne sont pas nécessaires; il s’agit d’un
principe de limitation et non pas d’autorisation. Dans son acception
juridique, la nécessité militaire ne justifie rien. »!°

La Cour est parvenue à la même conclusion en déclarant que:

«Au vu du dossier, la Cour n’est pas convaincue que la construc-
tion du mur selon le tracé retenu était le seul moyen de protéger les
intérêts d'Israël contre le péril dont il s’est prévalu pour justifier cette
construction.» (Avis consultatif, par. 140.)

3.3. Il convient de rappeler, en outre, que la lecture des rapports établis
par les deux rapporteurs spéciaux, MM. John Dugard et Jean Ziegler, ne
laisse aucun doute quant aux graves violations commises par Israël, puis-
sance occupante. La forme et l'ampleur des violations commises à l’en-
contre de la population civile non combattante et les mesures annexes qui
ont été associées à l'édification du mur constituent, à mon sens, une «destruc-
tion et [une] appropriation de biens non justifiées par des nécessités mili-
taires et exécutées sur une grande échelle de façon illicite et arbitraire»
(art. 147 de la quatrième convention de Genève). En matière de protection
des populations civiles, les règles du droit international humanitaire ont
progressivement évolué depuis la conclusion des conventions de Genève et
de leurs protocoles additionnels. La Cour aurait dû contribuer au déve-
loppement des règles du jus in bello en qualifiant les destructions com-
mises lors de l'édification du mur de graves violations.

3.4. La Cour à souligné l’importance fondamentale que revêt le droit à
Pautodétermination dans le monde contemporain, en déclarant au para-
graphe 88: «La Cour a même précisé qu’aujourd’hui le droit des peuples
à disposer d'eux-mêmes est un droit opposable erga omnes (voir Timor
oriental (Portugal c. Australie), arrêt, C.I1.J. Recueil 1995, p. 102, par.
29).» Par ailleurs, la Cour note que le tracé du mur tel qu'il a été fixé et
les mesures prises «dresse{nt] un obstacle grave à l'exercice par le
peuple palestinien de son droit à Pautodétermination et viole de ce fait
lobligation incombant à Israël de respecter ce droit» (avis consultatif,
par. 122). Or, cette observation déterminante d’un point de vue juri-

18 M. N. Schmitt, « Bellum Americanum: The U.S. View of Twenty-First Century War
and Its Possible Implications for the Law of Armed Conflict», Michigan Journal of Inter-
national Law, vol. 19, 1998, p. 1080.

126
ÉDIFICATION D'UN MUR (OP. IND. ELARABY) 259

dique, et à laquelle je souscris pleinement, ne figure que dans le raison-
nement. Les conséquences juridiques découlant, pour tous les Etats, de
mesures qui dressent un obstacle grave à l’exercice par le peuple palesti-
nien d’un droit opposable erga omnes auraient dû, à mon sens, être men-
tionnées dans le dispositif.

CONCLUSION

Mon observation finale est une réflexion sur l’avenir. Au para-
graphe 162, la Cour note qu’à son avis

«seule la mise en œuvre de bonne foi de toutes les résolutions perti-
nentes du Conseil de sécurité, en particulier les résolutions 242
(1967) et 338 (1973), est susceptible de mettre un terme à cette situa-
tion tragique» (avis consultatif, par. 162).

Cette conclusion de la Cour traduit un noble objectif qui, depuis très
longtemps, reste hors de portée de la communauté internationale. Depuis
le 22 novembre 1967, tous les efforts possibles ont été déployés pour faire
appliquer la résolution 242 (1967), qui a été adoptée à l'unanimité. Au
cours des trente-sept années qui se sont écoulées depuis son adoption,
la résolution 242 (1967) du Conseil de sécurité a été a la fois couverte
d’éloges et dénigrée. Or, tant les détracteurs que les partisans de la réso-
lution conviennent que l'équilibre dont sont empreintes ses dispositions
constitue la seule base acceptable pour l’instauration d’une paix viable et
juste. Au lendemain du conflit armé de 1973, le Conseil de sécurité a adop-
té la résolution 338 (1973), qui invitait les parties en cause à «commencer
immédiatement après le cessez-le-feu l’application de la résolution 242
(1967) ... dans toutes ses parties» (les italiques sont de moi). Les obliga-
tions découlant de ces résolutions sont des obligations de résultat d’une
importance primordiale. Ce sont des obligations synallagmatiques, les
obligations d’une partie constituant la raison d’être des obligations de
l’autre. Il est juridiquement erroné et politiquement peu viable de trans-
former ces obligations de résultat en obligations de moyen et de les confi-
ner à un processus de négociation. Toute tentative d’altérer ces obliga-
tions formelles ne peut guère contribuer à atteindre un résultat qui soit
solidement fondé sur le droit et la justice.

L’instauration d’une paix «juste et durable», telle qu’envisagée dans la
résolution 242 (1967), exige des deux parties qu’elles s’acquittent pleine-
ment de leurs obligations respectives. En tant que première manifestation
concrète d’une véritable administration de la justice concernant la Pales-
tine, l'avis consultatif devrait marquer le début d’une ère nouvelle. Je
veux croire qu'il permettra de créer une dynamique susceptible de guider
et d’inspirer la recherche, longtemps paralysée, d’une paix juste.

(Signé) Nabil ELARABY.

127
